
	
		I
		112th CONGRESS
		1st Session
		H. R. 1559
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Benjamin Harrison Society to establish a
		  memorial in the District of Columbia to honor the patriots of the American
		  Revolutionary War and the War of 1812.
	
	
		1.Short TitleThis Act shall be cited as the
			 National Patriots Memorial
			 Act.
		2.Memorial to honor
			 patriots of the Revolutionary War and War of 1812
			(a)AuthorizationThe Benjamin Harrison Society may
			 establish a memorial on Federal land in the District of Columbia to honor
			 patriots of the American Revolutionary War and the War of 1812 who served in
			 the armed forces or who contributed funds in support of the wars of
			 independence, and our allies who fought in support of our Nation’s freedom in
			 the American Revolutionary War and the War of 1812.
			(b)Compliance with
			 standards for commemorative worksThe memorial shall be
			 established in accordance with chapter 89 of title 40, United States
			 Code.
			(c)Prohibition on
			 the use of Federal fundsThe
			 United States shall not pay any expense of the establishment of the
			 memorial.
			(d)DefinitionsFor
			 purposes of this section—
				(1)the term
			 memorial means the memorial authorized to be established under
			 subsection (a); and
				(2)the term
			 District of Columbia has the meaning given to the term
			 District of Columbia and its environs by section 8902 of title
			 40, United States Code.
				
